¶ 1. Claimant Bonnie Lynch appeals from an Employment Security Board (ESB) determination that she was ineligible for unemployment compensation after leaving her job without good cause attributable to her employer. We affirm.
¶ 2. Claimant worked as a secretary for the Bennington County Public Defender’s Office for three and one-half years before resigning in August 2004. The reasons for claimant’s resignation centered on what claimant characterizes as hostile, unprofessional, and aggressive conduct by her immediate supervisor. Claimant described the supervisor as inflexible, controlling, and abusive. The supervisor’s treatment of claimant and others involved in the court system became an issue of great concern to claimant. The testimony before the claims adjudicator established that the supervisor had acted inappropriately during a meeting with the presiding judge of the Bennington District Court and was later required to apologize for her conduct. Other instances of the supervisor’s less-than-courteous conduct were described in the record.
¶ 3. Claimant complained to the public defender about her supervisor on two occasions. The public defender told claimant that she and her supervisor should try to resolve their differences, which claimant attempted to do. The supervisor’s behavior improved for a while, but the improvement did not last. Claimant complained again in late July 2004. This time, she told the public defender that she intended to resign because she found the situation intolerable. The public defender offered three alternative solutions to address the issue: (1) allow the public defender to address claimant’s concerns with the supervisor at the supervisor’s regular performance review, which was scheduled two weeks from that date; (2) ask the Defender General’s Office to intervene; and/or (3) ask the state employees’ union for assistance in resolving the problem using the process established by the union contract. Believing that the work environment would deteriorate rather than improve if she pursued one or more of those options, claimant decided to resign and to file for unemployment compensation. The denial of unemployment compensation benefits gave rise to this appeal.
¶ 4. On appeal, claimant challenges only the ESB’s conclusion and not the facts the ESB found. Therefore, our review of the ESB’s decision is narrow and requires us to determine “whether the findings support the [ESBJs conclusions, and the conclusions its decision.” Turco v. Dep’t of Employment Sec., 141 Vt. 135, 136, 446 A.2d 345, 346 (1982). At issue is whether, under the facts the ESB found, claimant left her “last employing unit voluntarily without good cause attributable to such employing unit.” 21 V.S.A. § 1344(a)(2)(A). This question must be analyzed under the specific facts and circumstances of each individual case, Turco, 141 Vt. at 137, 446 A.2d at 346, to determine whether the employee’s decision was reasonable. Skudlarek v. Dep’t of Employment & Training, 160 Vt. 277, 280, 627 A.2d 340, 342 (1993). The employee has the burden to prove good cause for quitting her job. Id.
¶ 5. Because claimant initiated the separation from employment in this case, she had the burden to demonstrate that her decision to resign was reasonable because the employer failed to do anything to improve the working conditions *543about which she complained. See Turco, 141 Vt. at 138, 446 A.2d at 347 (affirming ESB decision in favor of employee where employer was aware of co-worker harassment and did nothing to address the problem). The ESB determined that claimant did not sustain her burden, and we agree. Even if all of the allegations claimant made about her supervisor were true, the record shows that her employer took measures to deal with the matter after claimant complained. The public defender spoke to the supervisor about the problem and her behavior improved for some time. After claimant complained to the public defender a second time, the public defender provided three different options for claimant to handle the problem. Claimant’s decision to forego those options and leave her job permanently cannot be attributed to her employer.
¶ 6. This case is distinguishable from Turco, where this Court upheld the ESB’s decision to grant the claimant unemployment compensation. The claimant in Turco had been subject to false claims of stealing by his eoworkers because the coworkers did not like the claimant’s religious proselytizing. In contrast to the public defender’s actions in this case, the employer in Turco did nothing to address the claimant’s difficulties with his coworkers. The Court explained that “given the history of harassment, [the employee's knowledge of it, the employer’s failure to address the problem, and the seemingly calloused indifference to claimant’s plight we cannot say that the Board erred in concluding that the leaving was with good cause attributable to the employing unit.” Id. The ESB’s findings show that the employer was sympathetic to claimant’s plight and took reasonable steps to deal with her complaints. Even if other steps could have been taken to address claimant’s concerns, the ESB’s determination that claimant acted unreasonably by quitting her job given all of the circumstances then present is entitled to deference. See id. (reiterating that when findings are supported by evidence, Supreme Court defers to ESB’s decision on whether claimant’s decision to quit was reasonable). In sum, the ESB’s determination that claimant left her job for reasons not attributable to her employer must be sustained.

Affirmed.